Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. $101 because the claimed invention is directed to an abstract idea without significantly more.

Subject Matter Eligibility Criteria - Step 1:

Claims 1 - 7 are directed to a method (i.e., a process) and claims 8-14 are directed to a platform including a processor and memory (i.e., a machine). Accordingly, claims 1-14 are all within at least one of the four statutory categories. 35 USC $101.
Regarding claims 15-20, the Examiner notes that paragraph [0096] of the present specification states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se...” and [0087] states “The software of the present invention embodiments may be available on a non-transitory computer useable medium (e.g., magnetic or optical mediums, magneto-optic mediums, floppy diskettes, CD-ROM, DVD, memory devices,
etc.) of a stationary or portable program product apparatus or device...”. Accordingly, claims 15- 20 are directed to a medium (i.e., a manufacture) and are therefore within at least one of the four statutory categories.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1). An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).

Representative independent claim 8 includes limitations that recite at least one abstract idea. Specifically, independent claim 8 recites:

8. A computing platform for evaluating data quality during a clinical trial, the computing
platform comprising:
at least one processor; and
at least one memory connected to the at least one processor, wherein the at least one
processor is configured to:
receive study design information for the clinical trial, the study design information
including a set of parameters and corresponding parameter values related to data quality of the clinical trial;
receive, during the clinical trial, query-related information associated with queries
from at least some of a plurality of participants of the clinical trial;
apply the study design information and the query-related information to at least one trained machine learning model to calculate a predicted data quality score indicating data quality for the clinical trial;
determine at least one suggestion for improving the data quality; and
output the predicted data quality score and the at least one suggestion for improving the data quality.

The Examiner submits that the foregoing underlined limitations constitute: “a mental process” because evaluating data quality during a clinical trial by way of applying study design information and query-related information to calculate a predicted data quality score and then determining at least one suggestion for improving data quality are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind. As an example, a human could practically with their mind and pen and paper analyze one or more query-related information related to clinical trial study design information to obtain a predicted data quality, and then determine a suggestion for improving the data quality score.

Furthermore, monitoring a clinical trial by way of using study design information and corresponding query-related information to calculate a predicted data quality score and then determining a suggestion for improving the data quality score (e.g., to result in increased likelihood of clinical trial success) amounts to “certain methods of organizing human activity” because such activities relate to managing human behavior/interactions between people.

Accordingly, the claim recites at least one abstract idea.

Furthermore, the dependent claims further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract).
For example,
In relation to claims 2, 9, and 16, these claims recite how query-related information is further defined and determining when a query is resolved and in which context it the query is asked. Can be done in the mind with pen and paper.
In relation to claims 4, this claim speaks to query-related information including a number of query state bounces.  Such can be observed and/or counted.
With respect to claims 5, 12 and 18, these claims recite calculating a first sum of task densities and a second sum of task densities.  Such can be done with pen and paper.  
The other dependent claims would be rejected similarly.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:

Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim, as a whole, integrates the abstract idea into a practical application. As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).

In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A computer platform (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) for evaluating data quality during a clinical trial comprising: 
at least one processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and
 at least one memory connected with the at least one processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), wherein the at least one processor is configured to perform: 
receiving study design information for the clinical trial, the study design information including a set of parameters and corresponding parameter values related to data quality of the clinical trial (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II));  
applying the study design information and the query-related information to a trained machine learning model (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f); mere field of use limitation, see MPEP § 2106.05(h)) to calculate a predicted data quality score indicating data quality for the clinical trial; 
determine at least one suggestion for improving the data quality score, and output the predicted quality score and at least one suggestion for improving the data quality (extra- solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP $ 2106.05(d)(II)); and outputting the predicted travel score (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the computing platform, processor, and memory, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(6).

Regarding the additional limitations of receiving study design information and travel constraint parameter values and outputting the travel score and suggestion, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Regarding the additional limitations directed to use of the trained machine learning model, the Examiner submits that this limitation amounts to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).

For these reasons, representative independent claim 8 and analogous independent claims 1 and 15 do not recite additional elements that integrate the judicial exception into a practical application. Accordingly, representative independent claim 8 and analogous independent claims 1 and 15 are directed to at least one abstract idea.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application:
The additional dependent claims either merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea or do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea.

Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:

Regarding Step 2B of the Alice/Mayo test, representative independent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the computing platform, processor, and memory, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(6).

Regarding the additional limitations directed to use of the trained machine learning model, the Examiner submits that this limitation amounts to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) and does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitation directed to receiving study design information and query-related information and outputting the travel score and suggestion which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving and transmitting data over a network. See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d) (II).
The dependent claims also do not include additional elements (considered both
individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Therefore, claims 1-20 are ineligible under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 8, 11, 12, 14,15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No. 2014/0344208 (Ghasemzadeh et al.).
With respect to claims 1, 8 and 15, note Ghasemzadeh et al. teach:
 A computer-implemented method for evaluating data quality during a clinical trial, the computer-implemented method comprising:
receiving, by a computing platform, study design information for the clinical trial, the study design information including a set of parameters and corresponding parameter values related to data quality of the clinical trial (see at least paragraphs 0097, 0110;
receiving, by the computing platform during the clinical trial, query-related information associated with queries from at least some of a plurality of participants of the clinical trial (see at least 0047, 0100, 0112, 0113, 0117, 0118, 0129-0136, 0141-0143, 0147 – 0156 and 0159 – 0170);
applying the study design information and the query-related information to at least one trained machine learning model to calculate a predicted data quality score indicating data quality for the clinical trial (note the success scores include among other data, a data quality score 0005, 0035 and machine learning 0096);
determining at least one suggestion for improving the data quality; and
outputting the predicted data quality score and the at least one suggestion for improving the data quality (see paragraph 0035 and Fig. 3 and at least paragraphs 0113, 118).
With respect to claims 7, 14 and 20.  Note Fig. 1, element 112, Fig. 3 and paragraphs 0005 and 0035.
With respect to claims 5,11, 12 and18, Ghasemzadeh et al teaches calculating a per-visit task
density score based on an average number of tasks per visit and a level intensity of each of the tasks, wherein a predicted participant retention rate score is based, at least partly, on the per-visit task density score, wherein the plurality of success scores include the participant retention rate score ([0005] to predict the outcome, calculating a score for each of the characteristic curves in the set of characteristic curves, and based on the score for each of the characteristic curves, identifying a predictor including features from the feature set).
Allowable Subject Matter
Claims 2 - 4, 6,9, 10, 13,16,17,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note at least the Figs, and Abstracts of the additional references cited on the 892 contained herewith.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488. 
The official fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. However, unofficial faxes can be direct to the examiner's computer at 571 273 -7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free).
13Aug2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652